The Supreme Court properly granted the defendant’s motion to permanently enjoin the plaintiff from enforcing judgments entered in his favor on February 17, 1995 and February 16, 1999, respectively, which were reversed by this Court’s decisions and orders in Reape v City of New York (228 AD2d 659 [1996]) and Reape v City of New York (272 AD2d 533 [2000]).
The plaintiffs remaining contentions are either without merit or not properly before this Court on this appeal. Mastro, J.E, Belen, Hall and Austin, JJ., concur.